Citation Nr: 1101953	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The Veteran does not have tinnitus attributable to active 
military service.


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will attempt 
to obtain on behalf of the claimant, and (3) any evidence that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Veteran was apprised of VA's duties to both notify and assist 
in correspondence dated in March 2006, prior to the initial 
adjudication of the claim.  Specifically regarding VA's duty to 
notify, the notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, VA 
medical records, and provided an audiological evaluation in 
furtherance of his claim.  A VA examination with respect to 
tinnitus was obtained in February 2009.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is adequate 
as the examiner considered the STRs, VA medical records, and the 
Veteran's lay statements regarding in-service noise exposure, the 
date of onset of his tinnitus, and his allegations regarding 
continuity of tinnitus symptomatology since service.  
Accordingly, the Board finds that VA's duty to assist in 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no 
duty to assist was unmet.

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

The Veteran contends that his tinnitus is the result of exposure 
to acoustic trauma while serving on active duty as a light 
vehicle driver.  He stated that he experienced the sudden onset 
of tinnitus after mishandling a grenade that exploded within 
several yards of him.  He alleges that he has experienced 
constant bilateral tinnitus for approximately 41 years, ever 
since the in-service grenade incident.  See April 2007 and 
February 2009 VA audiological evaluations.

The Veteran's DD Form 214 shows his military occupational 
specialty (MOS) as a light vehicle driver.  The service treatment 
records (STRs) do not include any reference to complaints of 
tinnitus, and the first post-service documented complaint of 
tinnitus is not until February 2006, when the Veteran filed his 
claim for service connection for tinnitus.  The first post-
service medical evidence of record confirming that the Veteran 
experienced tinnitus is an April 2007 VA audiological 
examination, where the Veteran reported experiencing constant 
bilateral tinnitus for approximately 41 years.  At a January 1999 
VA audiological examination, prior to filing his claim for 
service connection for tinnitus, the Veteran denied experiencing 
tinnitus.

The Veteran was afforded a VA audiological examination in April 
2007.  At this examination, the Veteran reported in-service noise 
exposure, including exposure to mortars, grenades, M16 rifles, 
artillery, and 105 and 155 Howitzer's.  After discharge, he 
worked as a heavy equipment operator but stated that he did not 
have noise exposure since all the cabs were sound proof.  
Although the Veteran reported subjective complaints of bilateral 
constant tinnitus, no opinion was provided as to whether the 
Veteran's tinnitus was related to military service.

In February 2009, the Veteran was afforded another VA 
audiological examination.  At this examination, the Veteran again 
reported having bilateral constant tinnitus for approximately 41 
years ever since the in-service grenade explosion.  After 
examining the Veteran and reviewing the STRs, the VA examiner 
opined that it was "not at least as likely as not," i.e., less 
likely than not, that the Veteran's tinnitus was related to 
military service.  The VA examiner explained that there was no 
evidence in the STRs of tinnitus, the occurrence of a grenade 
explosion, or mishandling of a grenade.  The VA examiner stated 
that despite the fact that at the time of the Veteran's discharge 
from service no hearing examination was conducted, his opinion 
was as stated above.

Here, the record shows current evidence of subjective complaints 
of bilateral, constant tinnitus.  See February 2006 Application 
for benefits and April 2007 and February 2009 VA examinations.  
However, although the Board acknowledges that the Veteran is 
competent to describe his in-service exposure to loud noises, see 
Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 
Vet. App. 465, 469 (1994), the Board does not find the Veteran's 
statements regarding the onset of his tinnitus while in service, 
and ringing in his ears ever since discharge to be credible.  
Significantly, at a January 1999 VA audiological examination, 
prior to filing his claim for service connection for tinnitus, 
the Veteran denied experiencing tinnitus.  However, in April 2007 
and February 2009 VA examinations conducted subsequent to the 
Veteran filing his claim for service connection for tinnitus, the 
Veteran reported experiencing tinnitus for 41 years, ever since 
the in-service incident when a grenade exploded close to him.  
Although the Veteran reported having ringing in his right ear 
after the grenade explosion, the 1999 VA examination report shows 
that he did not then experience tinnitus.  He was specifically 
asked if he experienced tinnitus, and he reported that he did 
not.  However, after filing his claim in 2006, the Veteran 
reported experiencing tinnitus for the past 41 years.  Clearly, 
the statements made by the Veteran after he filed his claim in 
2006 contradict his earlier statement made in 1999 regarding the 
onset of his tinnitus.  The Board finds the 1999 statement more 
credible than statements made after 2006 because it was not made 
in the context of a claim for monetary benefits for tinnitus, but 
was made in a medical setting used to evaluate service connection 
for hearing loss, where the Veteran was likely more intent on 
accurately reporting his ailments.  Further, the Veteran's 
service treatment records are absent for complaints of ringing in 
his ears, thereby calling into question his statement that 
chronic ringing in his ears began in service after being exposed 
to acoustic trauma from a grenade explosion.  Here, the STRs show 
that the Veteran experienced problems with his right ear, 
including recurrent pain (throbbing) since he was 12 years old 
and as such, the 1967 separation examination showed an abnormal 
clinical evaluation for the Veteran's ears; however, the pain and 
throbbing were attributed to a perforated tympanic membrane since 
he was 12, not to tinnitus experienced in service.  See December 
1965 entry in the STRs.

Further, despite the Veteran's contention that he experienced 
ringing in his ears for 41 years, when the Veteran filed a 
disability compensation claim in September 1998 seeking service 
connection for bronchitis, right knee arthritis, and right ear 
deafness, which he reported to be the result of the same in-
service grenade explosion that he later described as the origin 
of his tinnitus (see October 1998 statement by the Veteran), the 
Veteran did not include tinnitus as a disability that he believed 
was related to service.  In fact, the first documented complaint 
of tinnitus was not until February 2006, when the Veteran filed 
his claim for service connection for tinnitus.  In sum, despite 
the Veteran's contention that he experienced tinnitus since his 
in-service acoustic trauma, he did not take the opportunity to 
file a claim for service connection in 1998, although he did file 
a claim at that time for service-connected benefits pertaining to 
deafness in his right ear.  For these reasons, the Board does not 
find his statement regarding continuity of symptoms since 
discharge to be credible.  The Veteran waited over thirty five 
years (until 2006) to report his tinnitus symptoms to medical 
personnel, and then did so in the context of a claim for monetary 
benefits, despite reporting at a 1999 audiological evaluation 
before he filed his claim, that he did not experience tinnitus.   

Further, the February 2009 VA examiner opined that it was not at 
least as likely as not that the Veteran's current subjective 
complaints of tinnitus were attributable to service, reasoning 
that there was no evidence in the STRs of tinnitus, the 
occurrence of a grenade explosion, or mishandling of a grenade.  
The examiner thoroughly reviewed the STRs, which contained 
several notations related to pain in the Veteran's right ear 
since he was 12 due to a "busted ear drum," and an abnormal 
audiogram at entrance into service; however, the VA examiner 
determined that nothing in the STRs suggested that the Veteran's 
tinnitus was traceable to service.  The VA examiner's conclusion 
is supported by the record which does not reflect continuity of 
tinnitus symptomatology since the putative in-service grenade 
explosion, despite the Veteran's contentions.  The VA examiner's 
opinion is uncontradicted by the record. 

In conclusion, the Board finds that a nexus does not exist 
between military service and any current tinnitus.  For the 
reasons set forth above, the Board finds that the preponderance 
of the evidence is against the claim.


ORDER

Service connection for tinnitus is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


